                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 ALBERT COUNCE,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:20-CV-72-RLM-MGG

 WEXFORD MEDICAL SERVICES INC,
 et al.,

                         Defendants.

                             OPINION AND ORDER

      Albert Counce, a prisoner without a lawyer, filed a complaint that included

a request for a preliminary injunction and permanent injunction seeking medical

care for hepatitis C to the extent required by the Eighth Amendment. The Warden

responds that the doctrine of res judicata bars Mr. Counce from litigating an

injunctive relief claim in this court. He explains that a class action settlement

has been reached between the Indiana Department of Correction and classes of

afflicted inmates on the distribution direct acting antiviral medications for

hepatitis C in Stafford v. Carter, 1:17-cv-289 (S.D. Ind., dismissed Jan. 2, 2020).

      The purpose of preliminary injunctive relief is to minimize the hardship to

the parties pending the ultimate resolution of the lawsuit.” Platinum Home

Mortg. Corp. v. Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In

order to obtain a preliminary injunction, the moving party must show that: (1)

they are reasonably likely to succeed on the merits; (2) no adequate remedy at

law exists; (3) they will suffer irreparable harm which, absent injunctive relief,

outweighs the irreparable harm the respondent will suffer if the injunction is
granted; and (4) the injunction will not harm the public interest.” Joelner v.

Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004).

      “Under res judicata, a final judgment on the merits of an action precludes

the parties or their privies from relitigating issues that were or could have been

raised in that action.” Barr v. Bd. of Trustees of W. Illinois Univ., 796 F.3d 837,

839 (7th Cir. 2015) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980). In

assessing res judicata arguments, courts consider the following factors: (1) the

former judgment was rendered by a court of competent jurisdiction; (2) the

former judgment was rendered on the merits; (3) the matter now at issue was,

or could have been, determined in the prior action; and (4) the controversy

adjudicated in the former action was between parties to the present suit or their

privies.” Kalwitz v. Kalwitz, 934 N.E.2d 741, 750 (Ind. Ct. App. 2010).

      Upon review of Stafford, the court finds that the doctrine of res judicata

applies to Mr. Counce’s claims for injunctive relief. Further, the Southern

District of Indiana has retained jurisdiction over Stafford to enforce the

settlement agreement or to reopen the case for a resolution on the merits.

Consequently, if Mr. Counce takes issue with the settlement agreement or if

departmental officials are not complying with it, he must challenge it in that

court. Because Mr. Counce can’t succeed on the merits of his claims for

injunctive relief in this case, the court denies the request for a preliminary

injunction. The court also dismisses the claim for permanent injunctive relief

because it, too, is barred by doctrine of res judicata, though Mr. Counce may

proceed on his claim for money damages against Wexford Medical Services.



                                        2
      For these reasons, the court:

      (1) DENIES the request for a preliminary injunction (ECF 2);

      (2) DISMISSES the claim for injunctive relief against the Warden of the

Westville Correctional Facility; and

      (3) DISMISSES the Warden of the Westville Correctional Facility.

      SO ORDERED on March 31, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
